This is an Final Office for serial number 16/328,394.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6,  8, 9, 11, 12, 13, and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wood  WO2014/105433A1.
In regards to claim 1, Wood discloses an adhesive mounting assembly, comprising: a backing including opposing first and second major planar surfaces separated by a thickness; a first adhesive region on the first major planar surface of the backing, the first adhesive region exhibiting adhesive properties; a second adhesive region on the second major planar surface of the backing, the second adhesive region exhibiting adhesive properties; a non-adhesive region on the first major planar surface of the backing, the non-adhesive region lacking significant adhesive properties and surrounded by and a mounting device coupled to the second adhesive region ; wherein the non-adhesive region is coextensive with and corresponds in geometry to the second adhesive region, whereby the first and second adhesive regions do not overlap with one another along an axis extending through the thickness of the backing and normal to a plane defined by the first major planar surface (see claims 1-26, and page 11, figures 2, 7, 8A-8C). 
In regards to claim 2, Wood discloses the adhesive mounting assembly of claim 1, wherein the mounting device is at least one of a hook, clip, magnet, detachable mechanical fastener, snap, loop, or detachable mechanical fastener (page 12, paragraphs 5-7 of page 12).  
In regards to claim 5, Wood discloses the adhesive mounting assembly of claim 1, wherein the non-adhesive region has a size, and wherein the non-adhesive region size is within 10% of a size of the mounting device (see specification).  
In regards to claim 6, Wood discloses the adhesive mounting assembly of claim 1, wherein the non-adhesive region adjacent to or aligning with the mounting device has a size, and wherein the size of the non-adhesive region is within 5% of a size of the mounting device in contact with the second adhesive region (see entire specification). 
In regards to claim 8, Wood discloses The adhesive mounting assembly of claim 1, wherein the non-adhesive region has a size that is less than 95% of a size of the mounting device in contact with the second adhesive region 
In regards to claim 9, Wood discloses the adhesive mounting assembly of claim 1, wherein the non-adhesive region has a shape selected from at least one of rectangular, pentagonal, hexagonal, triangular, quadrilateral, curved, star-shaped, conical, trapezoidal, polygonal, teardrop, and arrow-shaped (see page 9, paragraph 2-4 of page 9).  
In regards to claim 11, Wood discloses the adhesive mounting assembly of claim 1, wherein the non-adhesive region comprises between about 15% and about 45% percent of a total adhesive article area.  
In regards to claim 12, Wood discloses the adhesive mounting assembly of claim 1, wherein the first adhesive region comprises between about 20% and about 80% percent of a total adhesive article area.  
In regards to claim 13, Wood discloses the adhesive mounting assembly of claim 1, wherein the first adhesive region has a width extending between first and second opposed side ends of the backing, and the width of the first adhesive region decreases as the first adhesive region approaches a tab and/or a first terminal end of the backing (see paragraph 3-4 of page 15).  
  	In regards to claim 20, Wood discloses an adhesive mounting assembly, comprising: a backing including opposing first and second major planar surfaces separated by a thickness; a first adhesive region on the first major planar surface of the backing, the first adhesive region exhibiting adhesive properties; a first non-adhesive region on the second major planar surface of the backing, the non- adhesive region lacking significant adhesive properties a second non-adhesive region on the second major planar surface of the backing, the second non-adhesive region lacking significant adhesive properties and directly opposed to the first adhesive region; a second adhesive region on a second major planar surface of the backing, the second adhesive region exhibiting adhesive properties and directly opposed to first non-adhesive region; and a mounting device coupled to the second major planar surface by at least the second adhesive region and at least co-extensive with the backing, wherein the first and second adhesive regions do not overlap with one another along an axis extending through the thickness of the backing and oriented normal to the major planar surfaces (see claims 1-26). 
Claim(s)  1, 2, 5, 6,  8, 9, 11, 12, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wood et al (Wood2) 2016/0143791.
The applied reference has a common  with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claim 1, Wood2 discloses an adhesive mounting assembly, comprising: a backing including opposing first and second major planar surfaces separated by a thickness; a first adhesive region on the first major planar surface of the backing, the first adhesive region exhibiting adhesive properties; a second adhesive region on the second major planar surface of the backing, the second adhesive region exhibiting adhesive properties; a non-adhesive region on the first major planar surface of the backing, the non-adhesive region lacking significant adhesive properties and surrounded by and a mounting device coupled to the second adhesive region ; wherein the non-adhesive region is coextensive with and corresponds in geometry to the second adhesive region, whereby the first and second adhesive regions do not overlap with one another along an axis extending through the thickness of the backing and normal to a plane defined by the first major planar surface (. 
In regards to claim 2, Wood2 discloses the adhesive mounting assembly of claim 1, wherein the mounting device is at least one of a hook, clip, magnet, detachable mechanical fastener, snap, loop, or detachable mechanical fastener (.  
In regards to claim 5, Wood2 discloses the adhesive mounting assembly of claim 1, wherein the non-adhesive region has a size, and wherein the non-adhesive region size is within 10% of a size of the mounting device.  
In regards to claim 6, Wood2 discloses the adhesive mounting assembly of claim 1, wherein the non-adhesive region adjacent to or aligning with the mounting device has a size, and wherein the size of the non-adhesive region is within 5% of a size of the mounting device in contact with the second adhesive region. 
In regards to claim 8, Wood2 discloses The adhesive mounting assembly of claim 1, wherein the non-adhesive region has a size that is less than 95% of a size of the mounting device in contact with the second adhesive region 
In regards to claim 9, Wood2 discloses the adhesive mounting assembly of claim 1, wherein the non-adhesive region has a shape selected from at least one of rectangular, pentagonal, hexagonal, triangular, quadrilateral, curved, star-shaped, conical, trapezoidal, polygonal, teardrop, and arrow-shaped.  
In regards to claim 11, Wood2 discloses the adhesive mounting assembly of claim 1, wherein the non-adhesive region comprises between about 15% and about 45% percent of a total adhesive article area.  
In regards to claim 12, Wood2 discloses the adhesive mounting assembly of claim 1, wherein the first adhesive region comprises between about 20% and about 80% percent of a total adhesive article area.  
In regards to claim 13, Wood2 discloses the adhesive mounting assembly of claim 1, wherein the first adhesive region has a width extending between first and second opposed side ends of the backing, and the width of the first adhesive region decreases as the first adhesive region approaches a tab and/or a first terminal end of the backing.  
  	In regards to claim 20, Wood2 discloses an adhesive mounting assembly, comprising: a backing including opposing first and second major planar surfaces separated by a thickness; a first adhesive region on the first major planar surface of the backing, the first adhesive region exhibiting adhesive properties; a first non-adhesive region on the second major planar surface of the backing, the non- adhesive region lacking significant adhesive properties a second non-adhesive region on the second major planar surface of the backing, the second non-adhesive region lacking significant adhesive properties and directly opposed to the first adhesive region; a second adhesive region on a second major planar surface of the backing, the second adhesive region exhibiting adhesive properties and directly opposed to first non-adhesive region; and a mounting device coupled to the second major planar surface by at least the second adhesive region and at least co-extensive with the backing, wherein the first and second adhesive regions do not overlap with one another along an axis extending through the thickness of the backing and oriented normal to the major planar surfaces (see claims and entire specification). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4,  and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood  WO2014/105433A1 in view of Schmitz-Stapela 2016/0068722. Wood discloses all of the limitations of the claimed invention except for the deadening layer. 
In regards to claim 3, Schmitz-Stapela discloses the adhesive mounting assembly of claim 1, wherein the non-adhesive region includes a deadening layer that substantially diminishes the adhesive properties of the adhesive and wherein the deadening layer is located adjacent to the adhesive (see paragraph 0105).  In regards to claim 4, Schmitz-Stapela discloses the adhesive mounting assembly of claim 3, wherein the deadening layer comprises at least one of a coating, a film, ink, lacquer, and/or a chemical reaction initiated by radiation (see paragraph 0105). In regards to claim 14, Schmitz-Stapela discloses the adhesive mounting assembly of claim 1, wherein the non-adhesive region at least one of (1) lacks a pressure sensitive adhesive; (2) includes a deadening layer that minimizes or eliminates the adhesion of the pressure sensitive adhesive in the non-adhesive region; and/or (3) has undergone an adhesive degradation process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood to have included the deadening layer as taught by Schmitz-Stapela for the purpose of providing a means of preventing moving or shifting or bunching of the adhesive if force is applied during use and is merely a known method of producing a non-adhesive layer.  
Claim(s) 3, 4, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (Wood2) 2014/0143791 in view of Schmitz-Stapela 2016/0068722. Wood2 discloses all of the limitations of the claimed invention except for the deadening layer. In regards to claim 3, Schmitz-Stapela discloses the adhesive mounting assembly of claim 1, wherein the non-adhesive region includes a deadening layer that substantially diminishes the adhesive properties of the adhesive and wherein the deadening layer is located adjacent to the adhesive (see paragraph 0105).  In regards to claim 4, Schmitz-Stapela discloses the adhesive mounting assembly of claim 3, wherein the deadening layer comprises at least one of a coating, a film, ink, lacquer, and/or a chemical reaction initiated by radiation (see paragraph 0105). In regards to claim 14, Schmitz-Stapela discloses the adhesive mounting assembly of claim 1, wherein the non-adhesive region at least one of (1) lacks a pressure sensitive adhesive; (2) includes a deadening layer that minimizes or eliminates the adhesion of the pressure sensitive adhesive in the non-adhesive region; and/or (3) has undergone an adhesive degradation process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood to have included the deadening layer as taught by Schmitz-Stapela for the purpose of providing a means of preventing moving or shifting or bunching of the adhesive if force is applied during use and is merely a known method of producing a non-adhesive layer.  
Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood  WO2014/105433A1 in view of Schmitz-Stapela 2016/0068722. Wood in view of Schmitz-Stapela discloses all of the limitations of the claimed invention except for wherein the non-adhesive region is larger than a size of the mounting device in contact with the second adhesive region and wherein the first non-adhesive region on the first major surface comprises a similar geometry of larger surface area than the geometry of the second adhesive region.  It would have been an obvious matter of design choice to have made wherein the non-adhesive region is larger than a size of the mounting device in contact with the second adhesive region and wherein the first non-adhesive region on the first major surface comprises a similar geometry of larger surface area than the geometry of the second adhesive region, since such a modification would have involved a mere change in the shape of a component.  A change in shape and/or size is generally recognized as being within the level of ordinary skill in the art since the applicant has not shown how the chosen shape is critical and a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), (see Weng 20100252709 which teaches of a adhesive area 11 being larger than the mounting device is conventional). 
Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Wood et al (Wood2) 2016/0143791 over in view of Schmitz-Stapela 2016/0068722. Wood2 in view of Schmitz-Stapela discloses all of the limitations of the claimed invention except for wherein the non-adhesive region is larger than a size of the mounting device in contact with the second adhesive region and wherein the first non-adhesive region on the first major surface comprises a similar geometry of larger surface area than the geometry of the second adhesive region.  It would have been an obvious matter of design choice to have made wherein the non-adhesive region is larger than a size of the mounting device in contact with the second adhesive region and wherein the first non-adhesive region on the first major surface comprises a similar geometry of larger surface area than the geometry of the second adhesive region, since such a modification would have involved a mere change in the shape of a component.  A change in shape and/or size is generally recognized as being within the level of ordinary skill in the art since the applicant has not shown how the chosen shape is critical and a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), (see Weng 20100252709 which teaches of an adhesive area 11 being larger than the mounting device is conventional). 
Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Wood et al (Wood2) 2016/0143791 over in view of Schmitz-Stapela 2016/0068722 in view of Hart et al. (Hart) 4,336,884. Wood2 in view of Schmitz-Stapela discloses all of the limitations of the claimed invention except for wherein the non-adhesive region is larger than a size of the mounting device in contact with the second adhesive region and wherein the first non-adhesive region on the first major surface comprises a similar geometry of larger surface area than the geometry of the second adhesive region. Hart teaches that it is known to have the non-adhesive region ( is larger than a size of the mounting device (12) in contact with the second adhesive region and wherein the first non-adhesive region on the first major surface comprises a similar geometry of larger surface area than the geometry of the second adhesive region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood2 in view of Schmitz-Stapela to have included wherein the non-adhesive region is larger than a size of the mounting device in contact with the second adhesive region and wherein the first non-adhesive region on the first major surface comprises a similar geometry of larger surface area than the geometry of the second adhesive region to provide a secure and stable means of attaching the device to prevent bunching. 


    PNG
    media_image1.png
    781
    695
    media_image1.png
    Greyscale


Claim(s) 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Wood  WO2014/105433A1 over in view of Schmitz-Stapela 2016/0068722 in view of Hart et al. (Hart) 4,336,884. Wood in view of Schmitz-Stapela discloses all of the limitations of the claimed invention except for wherein the non-adhesive region is larger than a size of the mounting device in contact with the second adhesive region and wherein the first non-adhesive region on the first major surface comprises a similar geometry of larger surface area than the geometry of the second adhesive region. Hart teaches that it is known to have the non-adhesive region ( is larger than a size of the mounting device (12) in contact with the second adhesive region and wherein the first non-adhesive region on the first major surface comprises a similar geometry of larger surface area than the geometry of the second adhesive region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wood in view of Schmitz-Stapela to have included wherein the non-adhesive region is larger than a size of the mounting device in contact with the second adhesive region and wherein the first non-adhesive region on the first major surface comprises a similar geometry of larger surface area than the geometry of the second adhesive region to provide a secure and stable means of attaching the device to prevent bunching and is well known as a mere design choice which does not destroy the invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631